Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
Claims 2, 3, 6-12, and 17-24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires particular quantities of a “first curative that is water-insoluble” and a “second curative that is water-soluble”. As discussed within MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of ECHA (Isophthalohydrazide Information), isophthaloyl dihydrazide has a water solubility of 4.09 g / L water (roughly 0.41 wt%) and 4,4’-diaminodiphenyl sulfone has a water solubility of 0.38 g / L = ~ 0.04 wt% as evidenced by Aldrich. Both materials appear to be “substantially water insoluble” at least per how the term “substantially” is defined. Since the scope of what curatives are meant to constitute “water soluble” vs “water insoluble” cannot be determined, the scope of the claims is unclear. 
As claims 2, 7-12, and 17-24 depend from claim 3, they are rejected for the same issue discussed above.
Claim 6 depends on cancelled claim 5. Therefore, the scope of the claim is unclear. In the interest of compact prosecution, claim 6 is treated as if it depended from claim 1. 
Claim Rejections - 35 USC § 103
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2015/0096680 A1) in view of Zheng (US 2015/0094400 A1) as evidenced by Burton (US 2017/0081465 A1).
Regarding Claim 1, Zhao teaches water-based primer compositions (Abstract) and describes examples comprising epoxy resin dispersion in water and curing agents (Formulation 3 of Table 3; ¶ 29-31). Zhao teaches the inclusion of propylene carbonate as solvent (Table 3) which results in smooth and adherent films as opposed to powdery coatings (Table 6). As evidenced by Burton, propylene carbonate is known to be a diluent for epoxies (Abstract; ¶ 21). The position is therefore taken that propylene carbonate functions as “a coalescent solvent in which the epoxy resin is at least partially soluble”.
Zhao teaches curing agents can be water soluble or water insoluble (¶ 29). To the extent that Zhao differs from the subject matter claimed by the combination of first and second curatives in particular proportions, Zheng teaches liquid curing agents comprising at least 50 wt% of polyamine and 0.2-10 wt% of dicyandiamide (Abstract) are suitable for use within coating compositions such as primers (¶ 16-18, 127-128). Zheng teaches the curing agent compositions provide fast cure speed and good adhesion (¶ 16-18). It would have been obvious to one of ordinary skill in the art to utilize the curing agents of Zheng within the compositions of Zhao because doing so would afford fast cure speed and good adhesion as taught by Zheng. Zheng teaches the polyamine can be aromatic polyamines such as diaminodiphenylsulfone (¶ 72). Given that diaminodiphenylsulfone only has six isomers (2,2’; 2,3’; 2,4’; 3,3’; 3,4’; and 
Zhao teaches embodiments where the primers comprise 20-60 wt% epoxy resin, 1-7 wt% corrosion inhibitor, and 0.1-2 wt% inorganic fillers as solid components whereby 2-30 pbw curing agent is used per 100 pbw epoxy resin (¶ 39-46), thus suggesting curing agent relative to solids contents ranging roughly from 1.2 / (60+1.2+7+2) = 1.7 wt% to 6 / (20+6+1+0.1) = 22.1 wt%. Given Zheng describes at least 50 wt% of polyamine and 0.2-10 wt% of dicyandiamide within the curing agent, the combination of references would suggest overlapping concentration ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the prior art suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the prior art. See MPEP 2123. 
Claims 2, 3, 11, 12, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2015/0096680 A1) in view of Zheng (US 2015/0094400 A1) as evidenced by Burton (US 2017/0081465 A1) and PubChem (4,4’-diaminodicyclohexylmethane Information).
Regarding Claims 3, 11, 12, 23, and 24, Zhao teaches water-based primer compositions (Abstract) and describes examples comprising epoxy resin dispersion in water, fumed silica, zinc phosphate corrosion inhibitor, epoxy silane, and curing agents (Formulation 3 of Table 3; ¶ 29-31). Zhao teaches the inclusion of propylene carbonate as solvent (Table 3) which results in smooth and adherent films as opposed to powdery Burton, propylene carbonate is known to be a diluent for epoxies (Abstract; ¶ 21). The position is therefore taken that propylene carbonate functions as “a coalescent solvent in which the epoxy resin is at least partially soluble”.
Zhao teaches curing agents can be water soluble or water insoluble (¶ 29 and Table 1). To the extent that Zhao differs from the subject matter claimed by the combination of first and second curatives in particular proportions, Zheng teaches liquid curing agents comprising at least 50 wt% of polyamine and 0.2-10 wt% of dicyandiamide (Abstract) are suitable for use within coating compositions such as primers (¶ 16-18, 127-128). Zheng teaches the curing agent compositions provide fast cure speed and good adhesion (¶ 16-18). It would have been obvious to one of ordinary skill in the art to utilize Zheng’s curing agent compositions within the compositions of Zhao because doing so would afford fast cure speed and good adhesion as taught by Zheng. Zhao teaches embodiments where 4,4’-di(aminocyclohexyl)methane is used in conjunction with dicyandiamide (¶ 130-132). As evidenced by PubChem, 4,4’-di(aminocyclohexyl)methane is water insoluble. Dicyandiamide is water soluble (¶ 29 of Zhao). 
Zhao teaches embodiments where the primers comprise 20-60 wt% epoxy resin, 1-7 wt% corrosion inhibitor, and 0.1-2 wt% inorganic fillers as solid components whereby 2-30 pbw curing agent is used per 100 pbw epoxy resin (¶ 39-46), thus suggesting curing agent relative to solids contents ranging roughly from 1.2 / (60+1.2+7+2) = 1.7 wt% to 6 / (20+6+1+0.1) = 22.1 wt%. Given Zheng describes at least 50 wt% of polyamine and 0.2-10 wt% of dicyandiamide within the curing agent, the 
Regarding Claim 2, Zhao teaches epoxy resins that are water dispersions of particles (Examples; ¶ 21). 
Regarding Claims 17-19, Zhao teaches 1-10 wt% of propylene carbonate (¶ 43), which overlaps the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Zhao suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Zhao. See MPEP 2123.
Regarding Claims 20-22, Zhao teaches a preference for 0.1-2 wt% of inorganic fillers such as fumed silica and water to provide 10-25 wt% solids (¶ 38, 43-46), which suggests 0.4-20 wt% of filler relative to solids. Such a range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Zhao suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Zhao.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2015/0096680 A1) in view of Zheng (US 2015/0094400 A1) and Watkins (“Formulating High-Performance Waterborne Epoxy Coatings”) as evidenced by Burton (US 2017/0081465 A1) and PubChem (4,4’-diaminodicyclohexylmethane Information).
The discussion regarding Zhao, Zheng, Burton, and PubChem within ¶ 14-19 is incorporated herein by reference.
Regarding Claims 9 and 10, Zhao differs from the subject matter claimed in that a further solvent having a flash point of at most 20 degrees Celsius is not described. Watkins teaches using cosolvents such as methanol reduces the freezing point of the coating composition and promotes freeze-thaw resistance (Page 13). It would have been obvious to one of ordinary skill in the art to further incorporate a cosolvent such as methanol into the compositions of Watkins because doing so would procure freeze-thaw resistance as taught by Watkins. The flash point of methanol is below 20 degrees Celsius.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2015/0096680 A1) in view of Watkins (“Formulating High-Performance Waterborne Epoxy Coatings”; cited in the IDS received 8/27/2019) and Zheng (US 2015/0094400 A1).
Regarding Claim 1, Zhao teaches water-based primer compositions (Abstract) and describes examples comprising epoxy resin dispersion in water and curing agents (Formulation 3 of Table 3; ¶ 29-31). To the extent Zhao differs from the subject matter claimed by the inclusion of a coalescent solvent, Watkins teaches cosolvents are Watkins into the compositions of Zhao because doing so would provide favorable coalescence characteristics as taught by Watkins.
Zhao teaches curing agents can be water soluble or water insoluble, whereby water insoluble curing agents include aromatic amine such as 2,2’-bis-4-(4-aminophenoxy)phenyl propane and water soluble curing agents such as dicyandiamide can be used (¶ 29 and Table 1). To the extent that Zhao differs from the subject matter claimed by the combination of first and second curatives in particular proportions, Zheng teaches liquid curing agents comprising at least 50 wt% of polyamine and 0.2-10 wt% of dicyandiamide (Abstract) are suitable for use within coating compositions such as primers (¶ 16-18, 127-128). Zheng teaches the polyamines can be diaminophenylmethanes (¶ 72). Zheng teaches the curing agent compositions provide fast cure speed and good adhesion (¶ 16-18). It would have been obvious to one of ordinary skill in the art to utilize combinations of Zhao’s  2,2’-bis-4-(4-aminophenoxy)phenyl propane and dicyandiamide in proportions of at least 50 wt% of polyamine and 0.2-10 wt% of dicyandiamide because doing so would afford fast cure speed and good adhesion as taught by Zheng. 
Zhao teaches embodiments where the primers comprise 20-60 wt% epoxy resin, 1-7 wt% corrosion inhibitor, and 0.1-2 wt% inorganic fillers as solid components whereby 2-30 pbw curing agent is used per 100 pbw epoxy resin (¶ 39-46), thus suggesting curing agent relative to solids contents ranging roughly from 1.2 / (60+1.2+7+2) = 1.7 wt% to 6 / (20+6+1+0.1) = 22.1 wt%. Given Zheng describes at .
Claims 2, 3, 7-12, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2015/0096680 A1) in view of Watkins (“Formulating High-Performance Waterborne Epoxy Coatings”; cited in the IDS received 8/27/2019) and Zheng (US 2015/0094400 A1) as evidenced by PubChem (4,4’-diaminodicyclohexylmethane Information).
Regarding Claims 3, 11, 12, 23, and 24, Zhao teaches water-based primer compositions (Abstract) and describes examples comprising epoxy resin dispersion in water, fumed silica, zinc phosphate corrosion inhibitor, epoxy silane, and curing agents (Formulation 3 of Table 3; ¶ 29-31). To the extent Zhao differs from the subject matter claimed by the inclusion of a coalescent solvent, Watkins teaches cosolvents are commonly used in waterborne epoxy coatings to procure various characteristics such as coalescence (Pages 11-12). It would have been obvious to one of ordinary skill in the art to further include the cosolvents of Watkins into the compositions of Zhao because doing so would provide favorable coalescence characteristics as taught by Watkins.
Zhao teaches curing agents can be water soluble or water insoluble (¶ 29 and Table 1). To the extent that Zhao differs from the subject matter claimed by the Zheng teaches liquid curing agents comprising at least 50 wt% of polyamine and 0.2-10 wt% of dicyandiamide (Abstract) are suitable for use within coating compositions such as primers (¶ 16-18, 127-128). Zheng teaches the curing agent compositions provide fast cure speed and good adhesion (¶ 16-18). It would have been obvious to one of ordinary skill in the art to utilize Zheng’s curing agent compositions within the compositions of Zhao because doing so would afford fast cure speed and good adhesion as taught by Zheng. Zhao teaches embodiments where 4,4’-di(aminocyclohexyl)methane is used in conjunction with dicyandiamide (¶ 130-132). As evidenced by PubChem, 4,4’-di(aminocyclohexyl)methane is water insoluble. Dicyandiamide is water soluble (¶ 29 of Zhao). 
Zhao teaches embodiments where the primers comprise 20-60 wt% epoxy resin, 1-7 wt% corrosion inhibitor, and 0.1-2 wt% inorganic fillers as solid components whereby 2-30 pbw curing agent is used per 100 pbw epoxy resin (¶ 39-46), thus suggesting curing agent relative to solids contents ranging roughly from 1.2 / (60+1.2+7+2) = 1.7 wt% to 6 / (20+6+1+0.1) = 22.1 wt%. Given Zheng
Regarding Claim 2, Zhao teaches epoxy resins that are water dispersions of particles (Examples; ¶ 21). 
Regarding Claims 7 and 8, Watkins teaches various cosolvents that are particularly effective as coalescing aides, such as propylene glycol phenyl ether (Page 12). 
Regarding Claims 9 and 10, Zhao differs from the subject matter claimed in that a further solvent having a flash point of at most 20 degrees Celsius is not described. Watkins teaches using cosolvents such as methanol reduces the freezing point of the coating composition and promotes freeze-thaw resistance (Page 13). It would have been obvious to one of ordinary skill in the art to further incorporate a cosolvent such as methanol into the compositions of Watkins because doing so would procure freeze-thaw resistance as taught by Watkins. The flash point of methanol is below 20 degrees Celsius.
Regarding Claims 17-19, although Zhao does not give a preferred content of glycol ether solvent, Watkins clearly teaches the presence of cosolvents such as glycol ethers affect a number of characteristics such as coalescence, freeze-thaw stability, leveling/flow, pigment wetting, and foam control (Page 11-13). Thus, the teachings of Watkins clearly convey the content of glycol ether solvent to be a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art discover optimal or workable contents of 
Regarding Claims 20-22, Zhao teaches a preference for 0.1-2 wt% of inorganic fillers such as fumed silica and water to provide 10-25 wt% solids (¶ 38, 43-46), which suggests 0.4-20 wt% of filler relative to solids. Such a range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Zhao suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Zhao. See MPEP 2123.
Claims 2, 3, 7-12, 17-19, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (“Formulating High-Performance Waterborne Epoxy Coatings”; cited in the IDS received 8/27/2019) in view of Ho (JPH11-293092A) as evidenced by Momentive (CoatOSil 1770 Technical Data Sheet). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 3, 7, 8, 23, and 24, Watkins teaches waterborne white epoxy primers in Table 10 comprising epoxy resin dispersion in water (EPI-REZ 6520), coalescent solvent in which epoxy resin is at least partially soluble (see for instance propylene glycol phenyl ether; pages 11-12 for relevant discussion of coalescent solvents; note also EPI-REZ 6520 contains propylene glycol methyl ether (Table 1)), Momentive, CoatOSil 1770 is an epoxy silane.
Watkins differs from the subject matter claimed in that a combination of water-insoluble and water-soluble curatives is not used. Ho teaches the use of mixtures of water slightly soluble dihydrazide curing agent and dicyandiamide curing agent within aqueous dispersions of epoxy resins (Abstract). Ho teaches the curing agent mixture procures favorable characteristics such as excellent storage stability, fast curing, and high hardness/heat resistance within the cured coating (¶ 36). It would have been obvious to one of ordinary skill in the art to utilize the curing agent mixtures of Ho within the primer compositions of Watkins because doing so would procure favorable characteristics such as excellent storage stability, fast curing, and high hardness/heat resistance within the cured coating as taught by Ho. 
Ho teaches 2-20 wt% of water slightly soluble dihydrazide curing agent and 0-5 wt% of dicyandiamide curing agent relative to solids weight (¶ 11). Dicyandiamide is water soluble (¶ 29 of Zhao). The instant specification indicates the water-insoluble curative can be at least substantially insoluble (Page 10, Lines 12-14) whereby “substantially” refers to at least 50% (Page 3-5). Ho teaches embodiments where dihydrazide is used at 17 pbw relative to 76 pbw of water (¶ 27) whereby the dihydrazide is present as fine particles within the composition (¶ 14). Given such, the dihydrazide curing agent can be construed as an insoluble curing agent. The concentration ranges of Ho overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one Ho suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Ho. See MPEP 2123.
Regarding Claim 2, Watkins teaches EPI-REZ 6520 is a milky white/opaque dispersion with 52.0-54.5 wt% solids (Table 1), thus indicating EPI-REZ 6520 is a dispersion of solid epoxy particles. 
Regarding Claims 9 and 10, the Examples of Watkins differs from the subject matter claimed in that a further solvent with a flash point of at most 20 degrees Celsius is not used. Watkins teaches using cosolvents such as methanol reduces the freezing point of the coating composition and promotes freeze-thaw resistance (Page 13). It would have been obvious to one of ordinary skill in the art to further incorporate a cosolvent such as methanol into the compositions of Watkins because doing so would procure freeze-thaw resistance as taught by Watkins. The flash point of methanol is below 20 degrees Celsius. 
Regarding Claim 11, Watkins teaches zinc phosphate and zinc aluminum polyphosphate corrosion inhibitors (Table 8).
Regarding Claim 12, Watkins teaches the incorporation of fumed silica (Page 18).
Regarding Claims 17 and 18, Watkins teaches examples where white primer comprises 30.6 / (959.9 + 182.6) = 2.7 wt% of propylene glycol phenyl ether (Table 10).
Regarding Claim 19, although the amount of coalescing solvent in Watkins’ example is outside the range claimed, Watkins clearly teaches the presence of cosolvents such as glycol ethers affect a number of characteristics such as Watkins clearly convey the content of glycol ether solvent to be a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art discover optimal or workable contents of coalescing solvent within the scope of the present claims so as to produce desirable coalescence, freeze-thaw stability, leveling/flow, pigment wetting, and foam control characteristics. 
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (“Formulating High-Performance Waterborne Epoxy Coatings”; cited in the IDS received 8/27/2019) in view of Ho (JPH11-293092A) and Zhao (US 2015/0096680 A1) as evidenced by Momentive (CoatOSil 1770 Technical Data Sheet). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Watkins, Ho, and Momentive within ¶ 38-45 is incorporated herein by reference.
Regarding Claims 20-22, Watkins teaches fumed silica as a thickening agent (Page 18), but differs from the subject matter claimed in that a preferred content of fumed silica is not described. Zhao is also directed toward water-borne epoxy primer compositions (Abstract; Examples) and notes typically less than 3 wt% or 0.1-2 wt% of inorganic fillers such as fumed silica is used to control viscosity (¶ 38-47). Accordingly, it Zhao.
Allowable Subject Matter
Claim 1 would be allowable if amended to include the limitations of claim 6:1. A primer composition comprising:
a thermosetting resin dispersion in water; 
a coalescent solvent in which the thermosetting resin is at least partially soluble; 
a first curative that comprises one or more of 2,2-bis-4-(4-aminophenoxy)-phenyl]propane, 2,2'-diaminodiphenyl sulfone, and 4,4'-diaminodiphenyl sulfone and present in an amount of from 10 wt% to 40 wt% relative to the overall solids weight of the primer composition; and 
a second curative that comprises a blend of isophthaloyl dihydrazide
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant argues Zhao fails to describe the types and relative amounts of curing agents claimed. This is not found persuasive as such curing agents would have been obvious in further view of Zheng 
Applicant also argues unexpected results, namely that using a water soluble curative in conjunction with a water insoluble curative provides particular benefits with respect to curing and resistance properties. 
This is not found persuasive as the claims at issue are not commensurate in scope with the evidence Applicant relies on in support of Applicant’s allegation of unexpected results. The types/amounts of curatives are insufficient to represent the scope of materials/concentration ranges claimed. The Examples use a “BAPP-Epoxy Water Dispersion”, which does not appear to be required by the claims. Examples 1 and 2 appear to be outside the scope of claim 3 since they do not include an epoxy silane. The epoxy materials of the examples are insufficient to represent the “thermosetting resin dispersion in water” genus of claim 1. The evidence fails to establish the results Applicant regards as unexpected occurs throughout the scope of the claims and one of ordinary skill would be unable to ascertain a trend within the exemplified data to reasonably extend the probative value thereof. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764